Per Curiam.
{¶ 1} This is an original action for a writ of mandamus to compel respondent, Secretary of State Jennifer Brunner, to appoint Brian K. Daley to the Summit County Board of Elections as recommended by relator, Summit County Republican Party Executive Committee, and to reject the secretary’s appointment of Donald Varian to serve on the board of elections, a writ of prohibition to prevent the secretary from appointing Varian to serve on the board of elections, and a peremptory other writ to stay the appointment of Varian pending the adjudication of this case.
{¶ 2} The committee has filed a motion for emergency writ, stay, or other immediate relief in this case, which it has captioned as an expedited election matter under S.Ct.Prac.R. X(9).
{¶ 3} We deny the motion. This cause is not an expedited election case under S.Ct.Prac.R. X(9). That rule provides for an accelerated briefing and evidence schedule in “an original action relating to a pending election * * * if the action is filed within 90 days prior to the election.” This case does not relate to a specific pending election. Instead, it relates to a political party county executive committee’s second recommendation for the appointment of a person to the board of elections and the secretary’s rejection of that recommendation and subsequent appointment of another person to the board of elections.
{¶ 4} Moreover, we are not persuaded that this cause warrants the requested emergency writ, stay, or other emergency relief. Notably, we have resolved comparable extraordinary-writ cases challenging the decision of a secretary of *1208state "without any similar emergency relief. Cf. State ex rel. Cuyahoga Cty. Democratic Party Executive Commt. v. Taft (1993), 67 Ohio St.3d 1, 615 N.E.2d 615; State ex rel. Pike Cty. Republican Executive Commt. v. Brown (1989), 43 Ohio St.3d 184, 540 N.E.2d 245.
Grendell & Simon Co., L.P.A., and Timothy J. Grendell, for relator.
Marc Dann, Attorney General, and Richard N. Coglianese and Damian W. Sikora, Assistant Attorneys General, for respondent.
{¶ 5} Based on the foregoing, we deny relator’s motion for emergency writ, stay, or other immediate relief. We do, however, issue a schedule for the presentation of briefs and evidence for a resolution of relator’s claims on the merits.
Motion denied.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer, J., dissents.